DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to RCE filed on 1/12/2021. Claims 1, 2, 7, 17, and 19 have been amended. Claim 9 has been cancelled. Claims 1-8 and 10-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Arguments
	Applicant’s arguments against the prior art rejections in view of the current amendments have been fully considered and are persuasive. These rejections are withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:

Otsuka (20060236206) discloses a syndrome generation circuit 11 generates a 7-bit syndrome signal S on the basis of an ECC code constituted by read-data pieces r(1), r(2), r(3), and r(4) and a set of seven parity bits P0 corresponding to the read-data pieces r(1), r(2), r(3), and r(4).  The read-data pieces r(1), r(2), r(3), and r(4) and the set of seven parity bits P0 are read out from memory cells. The decoder 12 decodes the syndrome signal S, and generates 64-bit error correction flags err and corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid. The error correction circuit 13 is constituted by, for example, ExOR (exclusive OR) circuits, receives the read-data pieces r(1), r(2), r(3), and r(4) and the error correction flags err, corrects (inverts) a bit of the read-data pieces r(1), r(2), r(3), and r(4) corresponding to one of the error correction flags err when the one of the error correction flags err is valid, and outputs corrected read-data pieces R(1), R(2), R(3), and R(4)).

Selinger et al. (20110161784) discloses a control module 740 may be configured for controlling the operation of the controller 700 and performing a memory operation based on a command (e.g., read, write, erase, etc.) and address received from the host 720.  An ECC module 750 is used in the process of determining if an error, such as a read or write error, has occurred in handling data retrieved from or sent to blocks of memory in the flash memory.

Lee et al. (20080109700) discloses a mode setting circuit 200 outputs the high-level decoding flag signal dec_flag in response to the data read command RE. A data error detection and correction unit 400 decodes the normal read data and the parity read data under the control of the decoding flag signal dec_flag. The data output buffer 54 receives the first read data of N bits from the data error detection and correction unit 400, delays the first read data by a predetermined time, and outputs the buffered first read data Do_A-1 to Do_A-K through the data pin DQ.

However, with respect to independent claim 1, and similarly claims 17 and 19, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “an error correction code (ECC) engine configured to correct at least one error bit in read data and configured to generate a decoding status flag indicating that the at least one error bit is corrected, wherein the read data is read from the memory cell array; a channel interface circuit configured to receive the read data and the decoding status flag from the ECC engine and configured to transmit the read data and the decoding status flag to a memory controller, wherein the channel interface circuit is configured to transmit the decoding status flag and link parity bits to the memory controller through a first pin while transmitting the read data through a second pin, wherein the first pin is a data mask and inversion pin and the second pin is a data pin”.



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joo et al. (20130117620) discloses a memory controller configured to control a nonvolatile memory device and configured to provide the nonvolatile memory device with error flag information including error location information of an error of data read from the nonvolatile memory device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111